Citation Nr: 1516597	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  In an October 2010 rating decision, the RO granted service connection for anxiety disorder, assigning an initial 30 percent disability rating effective from January 27, 2009, the date the Veteran's claim for service connection for a psychiatric disability was received.  In a December 2012 rating decision, the RO changed the diagnosis from anxiety disorder to PTSD, and granted a 70 percent disability rating effective from January 27, 2009.  

In addition to the above, in a January 2013 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a timely notice of disagreement (NOD), and the RO continued to deny TDIU in a May 2013 Statement of the Case (SOC).  Although the Veteran has not filed a substantive appeal with regard to the TDIU claim, the issue of entitlement to a TDIU is properly considered by the Board as part of the claim for a higher disability rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Throughout the initial rating period on appeal, the Veteran's PTSD was productive of no more than moderate occupational and social impairment with deficiencies in most areas.

2.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met for any part of the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Disability Rating for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD is evaluated as 70 percent disabling throughout the initial rating period on appeal.  He contends that he is entitled to a 100 percent initial disability rating based on total occupational and social impairment due to symptoms including chronic depression, irritability, and social withdrawal, as well as inability to control extreme rage and anger.  

The Veteran's PTSD has been evaluated under Diagnostic Code 9411, found in 38 C.F.R. § 4.130.  Under the general formula for rating mental disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score in the range of 61 to 70 reflects "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. At 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a disability rating in excess of 70 percent for the service-connected PTSD have not been met for any part of the initial rating period on appeal.  

Throughout the initial rating period on appeal, the Veteran's PTSD has been productive of, at most, moderate occupational and social impairment due to symptoms no higher than that represented by the 70 percent criteria, including: impaired impulse control, one episode of suicidal ideation, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, anxiety, sleep impairment, nightmares, intrusive thoughts, and difficulty in establishing and maintaining effective work and social relationships.  Such degree of impairment of symptoms does not more nearly approximate the criteria for the highest 100 percent evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

For example, reviewing the evidence relevant to the rating period on appeal, VA treatment notes from 2009 to 2013 consistently describe the Veteran as being fully alert, well-groomed, pleasant, and cooperative, with normal speech, linear and goal-directed thought flow, no hallucinations or delusions, and no homicidal or suicidal ideations.  Judgment and insight are also consistently described as "fair."  Mood is often described as anxious, sad, "okay," or "so-so," and affect is consistently appropriate or congruent to mood.  In March and April 2013, the Veteran's mood is described as "good" (see, for example, VA treatment notes from May 29, 2009; January 8, 2010; August 6, 2010; January 4, 2011; February 18, 2011; March 29, 2011; February 23, 2012; May 3, 2012; June 4, 2012; July 2, 2012; August 6, 2012; September 20, 2012; November 8, 2012; December 13, 2012; March 12, 2013; and April 18, 2013).  

These descriptions of the Veteran's PTSD symptoms weigh against a grant of a disability rating in excess of 70 percent.  Indeed, many of his symptoms as described in these treatment notes reflect a disability picture less severe than the Veteran's currently assigned 70 percent disability rating.  

The Board acknowledges that the Veteran was hospitalized for several days in January 2010 for suicidal ideation.  However, it was noted that, during his hospitalization, he did not make any suicidal gestures or statements and did not need any special precautions.  Even at the time of his admission, he was assigned a GAF score of 60, reflecting moderate symptoms, and by the time of discharge, his GAF score had increased to 65, reflecting only mild symptoms.  Moreover, VA treatment records since that hospitalization consistently indicate that the Veteran has denied suicidal ideation.  In any case, suicidal ideation is a symptom contemplated by the current 70 percent disability rating.  

The record also indicates that the Veteran struggles with irritability and anger, particularly with regard to his sister.  In January 2011, for example, he reported that he was more irritable and had been "blowing up at [his] parents."  However, the record does not indicate any periods of violence.  Moreover, again, impaired impulse control is a symptom contemplated by the currently assigned 70 percent disability rating.   

The Veteran has been afforded two VA examinations.  At the first, in October 2010, the Veteran reported that he had been married for twenty years, and that they had divorced amicably.  He stated he was not in a significant relationship currently.  He reported harboring anger and frustration toward his sister for taking over the family farm, and stated that he did not get along well with either of his two sisters.  Other than a few patient friends, he did not appear to have an active social network.  He stated that he had worked for 25 years trying to maintain the family farm, but was unable to describe a consistent employment history since his sister took over the farm several years prior.  The VA examiner noted that the Veteran described drinking rather heavily since then, and that the Veteran reported having a notable temper on his jobs.  

The October 2010 VA examiner noted that the Veteran was talkative and that hygiene was excellent.  There was no evidence of any formal thought or mood disorder or cognitive dysfunction.  His affect was not blunted.  He had persistent symptoms of increased arousal, and reported problems with sleep.  Irritability and temper were the primary concerns.  He denied problems with concentration, hypervigilance, or exaggerated startle response, as well as suicidal ideation.  The VA examiner assigned a GAF score of 70, reflecting some mild symptoms or some difficulty in social, occupational, or school functioning. 

The 2010 VA examination report does not support a grant of a 100 percent disability rating.  Namely, while it certainly demonstrates occupational and social impairment, it does not show total occupational and social impairment, and none of the symptoms contemplated by a 100 percent disability rating are reported or observed in the report.   

The Veteran was afforded another VA examination in November 2012.  He reported dreams and nightmares related to service events occurring several times a week up to nightly, as well as intrusive thoughts.  He also reported significant problems with anger and temper.  He denied any plan or intent to hurt others, although he admitted to having thoughts of hurting others at times.  He reported daily cannabis use since 1971.  He stated he had close relationships with his three children, and that, although he had friends, he had become more detached after he had become a felon related to his alcohol abuse.  He spent six months in jail in 2011 related to a fourth DUI.  He stated that he was no longer using cannabis.  Other symptoms noted on the VA examination report include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, difficult in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  

The 2012 VA examiner opined that the Veteran's PTSD symptoms would cause occupational and social impairment with reduced reliability and productivity, a level of impairment reflected by a 50 percent disability rating, weighing against a grant of a rating in excess of 70 percent.  Moreover, the VA examiner assigned a GAF score in the range of 55 to 60, reflecting moderate symptoms, which reflects a level of disability that is commensurate with, if not less severe than, that which is reflected by the currently assigned 70 percent disability rating.  

Finally, the Board has reviewed the GAF scores assigned throughout the initial rating period on appeal, which range from 50 to 70.  In this regard, the Board notes that a GAF score of 50 was only assigned on one occasion (in January 2010), and that the most commonly assigned GAF score has been 60, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board finds that the single GAF score of 50, while it reflects serious symptoms, does not warrant the assignment of a 100 percent disability rating.  The weight of the medical evidence relevant to the rating period on appeal indicates that the Veteran's treating providers observed moderate symptoms, and, as noted above, moderate symptoms are indicative of a disability level that is commensurate with the currently assigned 70 percent disability rating.  

In sum, the lay and medical evidence of record relevant to the entire rating period on appeal weighs against a grant of a 100 percent disability rating.  Review of the evidence shows that throughout the initial rating period on appeal, the Veteran's PTSD maintained a level of severity adequately represented by the 70 percent disability rating, at most.  Specifically, the evidence did not show that the Veteran's symptoms caused total occupational and social impairment.  Although the Veteran has been unemployed since 2003, as discussed below, VA treatment notes indicate that the primary reason for his unemployment is substance abuse and repeated DUIs.  For instance, an October 2003 VA treatment note indicates that the Veteran was fired from his job as a truck driver after receiving a DUI while driving a company truck.  Moreover, as noted above, the Veteran served time in prison after receiving his fourth DUI in 2011.  In addition, while the evidence of record certainly demonstrates that the Veteran would have occupational difficulties, no treating or examining physician has stated that the Veteran is totally occupationally impaired due to his PTSD symptoms, and the November 2012 VA examiner found no evidence of unemployability due to PTSD symptoms.  With regard to social impairment, the Veteran has reported that he is socially isolated, although he has stated that he has close relationships with his children, and appears to have a relationship with his parents.  Finally, the large majority of GAF scores assigned throughout the rating period reflect moderate symptoms, which are not commensurate with a rating in excess of the 70 percent disability rating in place during this period.  Indeed, none of the symptoms listed in the 100 percent disability rating category are demonstrated by the evidence.  

In this regard, it is important for the Veteran to understand that a 70 percent evaluation indicates a significant impact on the Veteran's occupational and social functioning.  Such a disability evaluation by VA recognizes the Veteran's problems with due to his PTSD symptoms, indicating generally a 70 percent reduction in the Veteran's ability to function occupationally and socially, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet the highest level under the rating criteria at any time during the initial rating period.  For reasons cited above, they do not, for any part of the rating period on appeal.

Based upon the foregoing, the Board finds that the criteria for an increased disability rating for the Veteran's PTSD in excess of 70 percent have not been met for any part of the initial rating period on appeal.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered, but the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent for the entire rating period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
 
The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Therefore, no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).


The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2014); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unemployable due to his service-connected PTSD.  Service connection has been established for PTSD, evaluated as 70 percent disabling since January 2009; hearing loss, evaluated as 10 percent disabling since March 2009; and tinnitus, evaluated as 10 percent disabling since March 2009.  Thus, the Veteran has combined disability ratings of 70 percent, effective from January 27, 2009; and 80 percent, effective from March 2, 2009, forward.     





Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period under consideration because the Veteran has one disability rated at at least 60 percent.  

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he was unable to secure or follow substantially gainful employment due to his service-connected disabilities, standing alone.

The evidence in favor of the claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected PTSD (see, in particular, his letter received by VA in February 2013).  Specifically, he avers that he has been unable to work since 2003 due to his PTSD symptoms.  He states that his receipt of VA non-service-connected pension benefits since 2005 supports his contention.  Moreover, he avers that he has been unable to maintain any type of sustained abstinence from substance abuse due to an inability to deal with his emotions, particularly anger and anxiety.  This inability has led to several periods of incarceration for multiple DUI offenses, as well as an inability to obtain a drivers' license.   

The Board notes that the RO granted entitlement to non-service-connected pension benefits in a May 2005 rating decision, finding that "the evidence shows you to be disabled due to your disabilities of adjustment reaction disorder to include depressed mood and anxiety, GERD, and anemia."  

In addition, although the Veteran does not contend that his hearing loss or tinnitus affects his ability to secure gainful employment, a June 2009 VA audiological examination report indicates that his hearing loss and tinnitus would have significant effects on his occupation in that the Veteran does not hear or understand instructions when there is background talking.    

The evidence weighing against the Veteran's claim for TDIU includes a January 2013 report from the November 2012 VA examiner in which the examiner opined that the Veteran is not unemployable due to his service-connected PTSD.  In support of her opinion, the examiner cites to the November 2012 VA examination report in which she estimated reduced reliability and productivity due to the effects of his PTSD and assigned a GAF score between 55 and 60.  In addition, she noted that there was no evidence of impaired abstract thinking or judgment.  Moreover, the VA examiner reviewed more current treatment records and noted that the outpatient GAF score has remained at 60, and, thus, has not changed since her evaluation.  The VA examiner further concedes that the Veteran would have effects in the workplace of being short-fused, having poor sleep, and impaired concentration/mild memory problems, but she stated there was no evidence from either her evaluation or review of his records that his is unemployable due to PTSD.  

In addition, the evidence indicates that the Veteran's multiple legal offenses have contributed to his unemployability.  For instance, VA treatment notes from October 2003 indicate the Veteran was fired from his job as a truck driver after receiving a DUI while driving a company truck.  Also as noted above, he has received multiple DUIs since that time, resulting in incarceration, most recently in 2011.  In his January 2013 letter, the Veteran cites to his repeated DUIs resulting in jail time and lack of a driver's license as reasons for his current unemployment, providing probative evidence against his own TDIU claim.  

There is rather significant evidence against this claim, as discussed in great detail in the increased rating analysis above.  Namely, the evidence supports only moderate PTSD symptoms, despite the 70 percent disability rating currently in place for that disability.  Moreover, as explained above, the Veteran's legal problems have contributed to his unemployment.  

Despite the evidence against this claim, in light of the combined service-connected disability rating of 80 percent as well as the receipt of pension for the now service-connected psychiatric disability, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.    



Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

With regard to the TDIU claim, given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA with regard to that claim is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Because the current appeal as to the PTSD disability rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating his PTSD.  VA provided the Veteran with examinations in October 2010 and November 2012.  The Veteran's history was taken, and complete mental health evaluations and interviews were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  Therefore, the Veteran has been afforded an adequate examination on the increased rating claim decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges the Veteran's contention that his PTSD symptoms have worsened since the November 2012 VA examination, and that, therefore, he should be afforded a new examination.  However, the Board finds that a new VA examination is not necessary to decide the initial rating claim or to satisfy VA's duty to assist.  The Veteran has not identified additional evidence that would tend to show an increase in his PTSD symptoms, nor has he stated with specificity which symptoms have worsened or how his symptoms have worsened since the 2012 VA examination.  In addition, VA treatment records dated subsequent to the 2012 VA examination do not show an increase in symptoms, and, in fact, show improvement in some symptoms such as mood.  Therefore, an additional VA examination is not necessary in this case.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A disability rating in excess of 70 percent for PTSD is denied for the entire rating period on appeal.  

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


